Case 1:20-cv-00079-KMT Document 1 Filed 01/09/20 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.:

ALICIA APPLE, DO, an individual,

       Plaintiff,

v.

PEAK VISTA COMMUNITY HEALTH CENTERS, a Colorado nonprofit corporation,

      Defendant.
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

       Plaintiff Alicia Apple, DO (“Dr. Apple”), through counsel, Lewis Kuhn Swan PC, submits

her Complaint and Jury Demand (“Complaint”) as follows:

                                             PARTIES

       1.      Dr. Apple is an individual who resides in the State of Colorado.

       2.      Defendant Peak Vista Community Health Centers (“Defendant”) is a nonprofit

corporation organized under the laws of the State of Colorado with its principal place of business

in Colorado Springs, Colorado.

                                 JURISDICTION AND VENUE

       3.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this action is brought under the Family and Medical Leave Act (“FMLA”), 29 U.S.C.

§§ 2601 et seq.

       4.      This Court has personal jurisdiction over Defendant because, among other things,

this action arises out of events that occurred in the State of Colorado.
Case 1:20-cv-00079-KMT Document 1 Filed 01/09/20 USDC Colorado Page 2 of 4




       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the unlawful

conduct complained of herein arose and occurred in the District of Colorado.

                                 GENERAL ALLEGATIONS

       6.      Defendant owns and operates health centers that provide medical, dental, and

behavioral health care services primarily in Colorado Springs, Colorado.

       7.      Defendant employs more than fifty (50) employees and is a covered employer

under the FMLA.

       8.      Defendant previously employed Dr. Apple as a pediatrician and medical director of

Defendant’s Pediatric Health Center at Academy. At the time of her termination, Dr. Apple was

earning approximately $205,000 per year.

       9.      In or around July 2019, Dr. Apple requested from Defendant’s Human Resources

Department the paperwork to take FMLA leave for the birth of her child.

       10.     Dr. Apple collected all necessary documentation and timely and properly submitted

the same to Tonya Toney (“Ms. Toney”), an employee of Defendant’s Human Resources

Department.

       11.     Dr. Apple was approved for FMLA leave, though Ms. Toney erroneously informed

Dr. Apple that she was eligible for eight weeks of FMLA leave.

       12.     Dr. Apple’s first day of approved leave was on or about August 5, 2019.

       13.     Dr. Apple returned to work at the end of September 2019.

       14.     Within mere weeks, Dr. Apple was written up for having her newborn son at the

facility for approximately 30 minutes. Other providers and employees had on numerous occasions

brought in family members for periods longer than half an hour. Dr. Apple was singled out for this


                                                2
Case 1:20-cv-00079-KMT Document 1 Filed 01/09/20 USDC Colorado Page 3 of 4




common practice in retaliation for her FMLA protected activity.

        15.     On or around November 20, 2019, Dr. Autumn Orser, Vice President of Medical

Services and Dr. Apple’s direct supervisor, asked Dr. Apple if she had told employees that they

should look for other positions because the facility was to be closed. Dr. Apple truthfully denied

doing so.

        16.     On or about November 25, 2019, Peak Vista terminated Dr. Apple’s employment

on the basis of this false allegation.

        17.     While Dr. Apple had heard that gossip from other employees, she did not initiate

or otherwise promote it.

        18.     In reality, Dr. Apple’s termination was a result of retaliation for her FMLA

protected activity.

                                   CLAIM FOR RELIEF
                              FMLA Discrimination and Retaliation

        19.     Dr. Apple incorporates by reference all preceding paragraphs of this Complaint.

        20.     The FMLA provides that “[i]t shall be unlawful for any employer to discharge or

in any other manner discriminate against any individual for opposing any practice made unlawful

by [the Act].” 29 U.S.C. § 2615(a)(2).

        21.     Dr. Apple engaged in protected activity on several occasions, including when she

initially inquired about the FMLA process and requested necessary paperwork in July 2019, when

she returned the FMLA paperwork, and when she took FMLA leave beginning on or around

August 5, 2019.

        22.     Defendant discriminated and retaliated against Dr. Apple by, among other things,

pretextually writing up and then terminating Dr. Apple shortly after she returned from FMLA

                                                3
Case 1:20-cv-00079-KMT Document 1 Filed 01/09/20 USDC Colorado Page 4 of 4




leave.

         23.    Defendant’s discrimination and retaliation for Dr. Apple’s right to take FMLA

leave has damaged Dr. Apple in an amount to be proven at trial including, without limitation, by

loss of pay and discontinued access to a certain medical school loan repayment program.

         24.    Defendant’s discriminatory and retaliatory conduct described in this Complaint was

not in good faith. Dr. Apple is thus entitled to an award of liquidated damages.

         WHEREFORE, Dr. Apple prays that judgment be entered in her favor and against

Defendant on her claim for relief in an amount to be proven at trial, together with liquidated

damages, interest, costs, and attorneys’ fees.

                                  DEMAND FOR JURY TRIAL

         Dr. Apple hereby demands a jury trial on all causes of action and claims with respect to

which she has a right to jury trial.

         Respectfully submitted this 9th day of January, 2020.

                                                  /s/ Andrew E. Swan
                                                 Paul F. Lewis
                                                 Andrew E. Swan
                                                 LEWIS | KUHN | SWAN PC
                                                 620 North Tejon Street, Suite 101
                                                 Colorado Springs, CO 80903
                                                 Telephone:     (719) 694-3000
                                                 Facsimile:     (866) 515-8628
                                                 Email:         plewis@lks.law
                                                                aswan@lks.law

                                                 Attorneys for Plaintiff




                                                    4
